DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0060413 A1, hereinafter Lee) in view of Sheng et al. (US 2018/0354555 A1, hereinafter Sheng, from Applicant’s IDS dated February 25, 2020) and further in view of Morimoto et al. (US 2016/0152267 A1, hereinafter Morimoto) 

Regarding claim 1, Lee teaches:
A method of providing a scenario-based overlay torque request signal in a steer torque manager (1) during driver-override of an auxiliary steering assistance system (2) function in a road vehicle (3) having an electrical power assisted steering system (4) (See at least Title, Abstract; Fig. 7, disclosing a method), the steer torque manager (1) including:
a wheel angle controller (1b) that provides an assistance torque request related signal from an auxiliary steering assistance system (2) function overlay torque request and a torque request from the electrical power assisted steering (4) (see at least [0031], disclosing controllers 110; [0019], disclosing an electrical power steering (EPS); [0037], disclosing a vehicle automated steering system that provides an assist torque applied by the EPS and an overlay torque); and
a driver-in-the-loop functionality (1a) that determines driver-override of the auxiliary steering assistance system (2) function (see at least [0022], [0038], disclosing determining driver override)…
and providing a driver-override related signal (see at least Fig. 7, elements 418-420; [0068], disclosing fully or partially relinquishing steering control to the driver, i.e. a driver-override related signal is provided), the method comprising:
receiving the assistance torque request related signal (see at least [0037], disclosing driver assist torque);
receiving the driver-override related signal (see at least [0022], disclosing a vehicle automated steering override detection system may determine override, i.e. a driver-override related signal);
receiving a road vehicle velocity related signal (see at least [0022], disclosing measuring speed); 
receiving a steering pinion angle related signal (see at least [0022], disclosing measuring steering angle; see also [0027], disclosing steering angle sensors);
receiving a signal representative of a distance to an adjacent lane marker (see at least [0019], disclosing determining lane offset or relative location of the vehicle with respect to road features, for example, lane markers);
receiving a signal representative of a distance to an adjacent (see at least [0026], disclosing determining the relative location of the vehicle with respect to median barriers and other objects);

Lee does not explicitly teach:
producing from the received signals, when the driver-override related signal indicates ongoing driver-override, a signal representative of a resistance torque request corresponding to one of a finite number of pre-defined scenarios for different signal combinations
producing, by the steer torque manager (1), the scenario-based steering wheel overlay torque request signal through combining the assistance torque request signal and the resistance torque request signal 
…through considering both a current steering wheel torque and a weighted average of a measured steering wheel torque over the last couple of seconds…
However, in the same field of endeavor, vehicle steering control, Sheng teaches:
producing from the received signals, when the driver-override related signal indicates ongoing driver-override, a signal representative of a resistance torque request corresponding to one of a finite number of pre-defined scenarios for different signal combinations (see at least Figs. 6 and 7; [0042-0045], disclosing a change to be made in the assist torque being generated based on the proximity action level. The proximity action level is based on lane and object proximity levels, pre-defined scenarios for different signal combinations. The change to be made is also based off of input torque provided by the driver, e.g. when the driver is attempting to control the vehicle, i.e. driver-override; see also [0050], disclosing the opposing torque command has an opposite direction to the driver input, i.e. the driver input is an override related signal when combined with Lee); 
producing, by the steer torque manager (1), the scenario-based steering wheel overlay torque request signal through combining the assistance torque request signal and the resistance torque request signal (see at least Figs. 6 and 7; [0040, 0050, 0054, 0057], disclosing generating a motor torque command from the assist torque command and the position control torque command).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Lee to incorporate modifying an assist torque based on the proximity action levels and object proximity levels, as taught by Sheng.  One would have been motivated to make this modification in order to avoid collision, as discussed by Sheng in at least [0002]-[0003], thus increasing safety.
	Furthermore, in the same field of endeavor, vehicle steering control, Morimoto teaches:
	 [determining driver override] through considering both a current steering wheel torque and a weighted average of a measured steering wheel torque over the last couple of seconds (See at least [0031], disclosing calculating the average value of input torque over a certain time to determine that a driver has an intention to intervene, i.e. determining driver override; see also [0040], disclosing considering the most recent input torque detected, i.e. a current steering wheel torque, and the measured average)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Lee to incorporate the teachings of Morimoto.  One would have been motivated to make this modification in order to better determine that a driver has the intention to intervene, as taught by Morimoto in at least [0031], thus increasing efficiency and driver control.

Regarding claim 2, the combination of Lee, Sheng, and Morimoto teaches:
	A method according to claim 1, wherein it further comprises receiving as the signal representative of a distance to an adjacent potential threat object (6) a signal representative of an estimated Times to Collision (TTC) with an adjacent potential threat object (6) (Sheng: see at least [0035], disclosing computing a distance of a remote vehicle to the host vehicle, i.e. the distance of a potential threat object to the host vehicle, and a TTC signal).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Lee to incorporate the teachings of Sheng.  One would have been motivated to make this modification in order to avoid collision, as discussed by Sheng in at least [0002]-[0003], thus increasing safety.

	
Regarding claim 3, the combination of Lee, Sheng, and Morimoto teaches:
	A method according claim 2, wherein producing the signal representative of a resistance torque request further comprises scaling the signal (Sheng: see at least [0040], disclosing scaling) 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Lee to incorporate the teachings of Sheng.  One would have been motivated to make this modification in order to avoid collision, as discussed by Sheng in at least [0002]-[0003], thus increasing safety.

	The combination does not explicitly teach:
	…with the functions

    PNG
    media_image1.png
    63
    295
    media_image1.png
    Greyscale

where the set Ω contains a finite number of pre-defined scenarios for which a resistance torque previously has been separately tuned, and x is a normalized distance from an adjacent lane marker (5a, 5b) to a center of a lane (5) currently traveled; a left-hand lane marker (5a) being located at x=−1 and a right-hand lane marker (5b) being located at x=1.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving scaling a torque signal, as shown by Sheng.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted one mathematical formula for another to achieve predictable result of scaling a torque signal.

Regarding claim 4, the combination of Lee, Sheng, and Morimoto teaches:
A method according to claim 3, wherein it further comprises receiving a signal representative of classified potential threat objects (6) determined through fusion of sensor data from multiple vehicle (3) born sensors and systems, (Sheng: see at least Figs. 4A-C; [0036, 0039], disclosing fusing radar and camera information to get a classified object list), and determining a current scenario from the set Ω of pre-defined scenarios based on the signal representative of classified potential threat objects (6) (Sheng: see at least [0043], disclosing determining an object proximity level, i.e. a predetermined scenario based on the distance to the object).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Lee to incorporate the teachings of Sheng.  One would have been motivated to make this modification in order to avoid collision, as discussed by Sheng in at least [0002]-[0003], thus increasing safety.

Regarding claim 7, modified Sheng teaches:
A method according to claim 3, wherein it further comprises using, in case that a driver of the road vehicle (3) is pulling against the auxiliary steering assistance system (2) function towards a collision with a potential threat object (6), a function g(TTC)I arranged to increase the resistance torque, the function g(TTC)i being increasing with decreasing Time to Collision TTC (Sheng: see at least [0058-0059], disclosing generating an assist command that opposes input torque from the driver when the TTC is less than a threshold, i.e. as the TTC is decreasing, the resistance torque is increased).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Lee to incorporate the teachings of Sheng.  One would have been motivated to make this modification in order to avoid collision, as discussed by Sheng in at least [0002]-[0003], thus increasing safety.

Regarding claim 8, the combination of Lee, Sheng, and Morimoto teaches:
A road vehicle (3) steer torque manager (1) comprising:
a wheel angle controller (1b) that provides an assistance torque request related signal from an auxiliary steering assistance system (2) function overlay torque request and a torque request from the electrical power assisted steering (4) (Lee: see at least [0031], disclosing controllers 110; [0019], disclosing an electrical power steering (EPS); [0037], disclosing a vehicle automated steering system that provides an assist torque applied by the EPS and an overlay torque); and
a driver-in-the-loop functionality (1a) that determines driver-override of the auxiliary steering assistance system (2) function (Lee: see at least [0022], [0038], disclosing determining driver override) through considering both a current steering wheel torque and a weighted average of a measured steering wheel torque over the last couple of seconds (Morimoto: See at least [0031], disclosing calculating the average value of input torque over a certain time to determine that a driver has an intention to intervene, i.e. determining driver override; see also [0040], disclosing considering the most recent input torque detected, i.e. a current steering wheel torque, and the measured average) and providing a driver-override related signal (Lee: see at least Fig. 7, elements 418-420; [0068], disclosing fully or partially relinquishing steering control to the driver, i.e. a driver-override related signal is provided)
a memory (Lee: see at least Fig. 3, element 120; [0034], disclosing a memory) for storing a program and a finite number of pre-defined scenarios (Sheng: see at least Figs. 6 and 7; [0042-0045], disclosing a change to be made in the assist torque being generated based on the proximity action level. The proximity action level is based on lane and object proximity levels, pre-defined scenarios for different signal combinations. Examiner notes the language “for storing a program and a finite number of pre-defined scenarios” is intended use and therefore given no patentable weight)
a processor for executing the program stored in the memory (see at least [0033], disclosing a processor 110. Examiner notes the language “for executing the program stored in the memory” is intended use and therefore given no patentable weight); 
a first signal interface for receiving signals from sensors on-board the road vehicle and converting these signals into forms suitable for processing by the processor (see at least [0027], disclosing a wire link, e.g. CAN bus. Examiner notes the language “for receiving signals from sensors on-board the road vehicle and converting these signals into forms suitable for processing by the processor“ is intended use and therefore given no patentable weight; and
a second signal interface for outputting the scenario-based wheel overlay torque request signal produced adopted to execute the method of claim 1 (Sheng: see at least fig. 6; [0049], disclosing a control module 40 that generates the corresponding motor torque command for steering actuator motor 19. Method of claim 1 cited above. Examiner notes the language “for outputting the scenario-based wheel overlay torque request signal produced adopted to execute the method of claim 1” is intended use and therefore given no patentable weight).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Lee to incorporate the teachings of Sheng.  One would have been motivated to make this modification in order to avoid collision, as discussed by Sheng in at least [0002]-[0003], thus increasing safety.

Regarding claim 9,  the combination of Lee, Sheng, and Morimoto teaches:
A computer program embodied on a non-transitory computer-readable storage medium (see at least [0081], disclosing a computer program), the computer program comprising instructions when executed by a processing circuit are configured to cause a road vehicle (3) steer torque manager (1) to execute the method of claim 1 (method of claim 1 cited above),
Said road vehicle steer torque manager including:
a wheel angle controller (1b) that provides an assistance torque request related signal from an auxiliary steering assistance system (2) function overlay torque request and a torque request from the electrical power assisted steering (4) (Lee: see at least [0031], disclosing controllers 110; [0019], disclosing an electrical power steering (EPS); [0037], disclosing a vehicle automated steering system that provides an assist torque applied by the EPS and an overlay torque); and
a driver-in-the-loop functionality (1a) that determines driver-override of the auxiliary steering assistance system (2) function (Lee: see at least [0022], [0038], disclosing determining driver override) through considering both a current steering wheel torque and a weighted average of a measured steering wheel torque over the last couple of seconds (Morimoto: See at least [0031], disclosing calculating the average value of input torque over a certain time to determine that a driver has an intention to intervene, i.e. determining driver override; see also [0040], disclosing considering the most recent input torque detected, i.e. a current steering wheel torque, and the measured average) and providing a driver-override related signal (Lee: see at least Fig. 7, elements 418-420; [0068], disclosing fully or partially relinquishing steering control to the driver, i.e. a driver-override related signal is provided)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Sheng,  in view of Morimoto and further in view of Lee et al. (US 2013/0274985 A1, hereinafter Lee2, from Applicant’s IDS dated February 25, 2020).
Regarding claim 5, modified Lee teaches:
A method according to claim 3,…
Lee does not explicitly teach:
…wherein it further comprises using, for a determined pre-defined scenario with no potential threat objects (6) to the right or to the left of the road vehicle (3), a function f(x) being a convex bathtub shaped function with a flat minimum at x=0 and monotonically increasing with increasing |x| as the road vehicle (3) approaches a lane marker (5a,5b).
However, in the same field of endeavor, vehicle control, Lee2 teaches:
… for a determined pre-defined scenario with no potential threat objects (6) to the right or to the left of the road vehicle (3), a function f(x) being a convex bathtub shaped function with a flat minimum at x=0 and monotonically increasing with increasing |x| as the road vehicle (3) approaches a lane marker (5a,5b) (See at least Figs. 3a and 3b; [0076-0077, 0081-0085], disclosing implementing a monotonically increasing function for |x|).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the scaling of Lee and Sheng to incorporate the function of Lee.  One would have been motivated to make this modification in order to better assist the vehicle in returning to the center of a lane, thereby increasing safety.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sheng, in view of Morimoto, and further in view of Hong (US 2011/0118936 A1, from Applicant’s IDS dated February 25, 2020).

Regarding claim 6, modified Lee teaches:
A method according to claim 3, wherein it further comprises…
Lee does not explicitly teach: 
using, for a determined scenario with threat objects (6) either to the left or to the right of a lane (5) currently traveled by the road vehicle (3), a function f(x) being asymmetric around the center x=0 of the lane (5) currently traveled and increasing as the road vehicle (3) approaches threat objects (6).
However, in the same field of endeavor, vehicle control, Hong teaches:
using, for a determined scenario with threat objects (6) either to the left or to the right of a lane (5) currently traveled by the road vehicle (3), a function f(x) being asymmetric around the center x=0 of the lane (5) currently traveled and increasing as the road vehicle (3) approaches threat objects (6) (See at least Fig. 2b; [0029-0030], disclosing the steering torque maps are produced to be deviating from the center, i.e. asymmetric around the center,  while the vehicle is nearing an object. The function also increases the closer the vehicle gets to the object, as shown in Fig. 2b.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the scaling of Lee and Sheng to incorporate the function of Hong.  One would have been motivated to make this modification in order to better assist the vehicle in avoiding collision with a threat object, thereby increasing safety.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664